OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             OFFICIAL BUSINESS
                                           l»i
             STATE OF TEXAS^ *?|f
             PENALTY FORfs *"' -gP^ •                           02
3/25/2015 PRIVATE USE $ii xgl^'                                 0006557
ELLER, NATHAN RAY Tr. CXmp.W^^^^ MA,l£DFROMWJ^1^0£ft!gft
On this day, the application for .11^0.7 Writ ..of* Habeas Corpus/lhas been received
and presented to the Court.
ana
                                                                           Abel Acosta, Clerk
                                                                                              ;/
                                                                                           •;\